Opinion issued August 6, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00968-CV
                            ———————————
  JONATHAN BERYL HARRIS; THE LAW OFFICES OF J.B. HARRIS,
            P.A.; AND J.B. HARRIS, P.A., Appellants
                                        V.
 PHILLIP T. HOWARD AND HOWARD & ASSOCIATES, ATTORNEYS
                   AT LAW, P.A., Appellees


                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-22971


                          MEMORANDUM OPINION

      Appellees, Phillip T. Howard and Howard & Associates, Attorneys at Law,

P.A., have filed a motion to dismiss this appeal. We grant the motion.
      Appellants’ brief in this accelerated appeal from a temporary injunction order

was due on January 21, 2020. See TEX. R. APP. P. 38.6 (requiring appellants’ brief

in accelerated appeal to be filed 20 days after filing of clerk’s or reporter’s record,

whichever was filed later). On January 24, 2020, after Appellants failed to file their

brief, this Court notified appellants that the time to file their brief had expired and

that their appeal was subject to dismissal unless they filed a motion for an extension

of time within 10 days. See TEX. R. APP. P. 38.8(a) (authorizing dismissing appeal

for want of prosecution if appellant fails to timely file brief). Appellants failed to

respond. Appellants later filed an untimely brief on April 20, 2020, three months

after the January 21, 2020 deadline. Appellants’ brief was neither accompanied by a

motion to extend time nor does the brief provide any explanation for Appellants’

untimely filing the brief three months after the deadline.

      On May 1, 2020, Appellees filed their motion to dismiss this appeal because

(1) Appellants’ brief filed on April 20, 2020 was untimely and (2) Appellants failed

to respond to this Court’s January 24, 2020 notice requesting that Appellants file an

extension motion. See id.; TEX. R. APP. P. 42.3(a) (authorizing dismissal for want of

prosecution); TEX. R. APP. P. 42.3(b) (authorizing dismissal because “appellant has

failed to comply with a requirement of these rules, a court order, or a notice from the

clerk requiring a response or other action within a specified time.”). On May 5, 2020,




                                          2
this Court issued an order requesting that Appellants file a response to the motion to

dismiss by no later than May 12, 2020. Appellants again failed to file a response.

      On July 1, 2020, Appellees filed a supplemental motion to dismiss the appeal,

further noting Appellants’ failure to file the response requested by this Court on May

5, 2020. More than 10 days have passed since the filing of the supplemental motion

to dismiss and Appellants have not responded. See TEX. R. APP. P. 10.3(a).

      Appellees’ motion to dismiss demonstrates that Appellants have failed to

provide any explanation for their untimely brief and have failed to respond to notices

and orders from this Court. Accordingly, we grant Appellees’ motion and dismiss

the appeal. See TEX. R. APP. P. 38.8, 42.3.

                                  PER CURIAM

Panel consists of Justices Keyes, Kelly, and Landau.




                                          3